 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11     PEDRO SANCHEZ,                                 Case No. 1:19-cv-00354-DAD-JDP
12                        Plaintiff,                  ORDER GRANTING IN PART
                                                      DEFENDANT’S REQUEST, STAYING THE
13                        v.
                                                      CASE FOR 120 DAYS, AND ORDERING
14     ROY DEOCHOA,                                   THE DEFENDANT TO REPORT BACK ON
                                                      THE STATUS OF THE CASE WITHIN 120
15                        Defendant.                  DAYS

16                                                    ECF No. 22
17

18           Plaintiff Pedro Sanchez is a pre-trial detainee or state prisoner proceeding without counsel
19   in this civil rights action brought under 42 U.S.C. § 1983. On January 8, 2020, defendant moved
20   to stay this proceeding while a related criminal proceeding against plaintiff is resolved. ECF No.
21   22.
22           Given defendant’s legitimate concerns about the impact of parallel criminal and civil
23   proceedings, the court finds a stay to be appropriate. However, we are reluctant to stay civil
24   proceedings indefinitely (at present, a criminal trial is not “not yet scheduled”). Id. at 10. At this
25   time, we will stay the civil case for 180 days. Within 160 days of the date of this order, defendant
26   is ordered (1) to report back on the state of the criminal case and (2) to state whether he seeks a
27   further stay.
28
 1
     IT IS SO ORDERED.
 2

 3
     Dated:     January 16, 2020
 4                                 UNITED STATES MAGISTRATE JUDGE
 5

 6            No. 205.
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                   2
